Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper dutiable value of certain bicycle tires, tubes, and tapes, exported from Holland.
The appeal for a reappraisement has been submitted for decision upon a written stipulation of fact agreed to by the parties, the pertinent portion of which reads as follows :
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such merchandise as that specified below was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, were the following unit invoiced prices net packed:
Invoices
Tires Per 100
2600 24 x 1.75 whitewall-$75. 09
Tubes
2600 24 x 1.75 butyl_ 31. 50
7500 26 x 1.75 butyl_ 32.48
Tapes
2600 24 x 1.75 _ 2.77
7500 24 x 1.75 _ 2.77
IT IS FURTHER STIPULATED AND AGREED that the reappraisement appeal herein may be submitted for decision on this stipulation and is limited to the merchandise described and specified in the said stipulation.
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. §1401a(b)), is the proper basis of value for the bicycle tires, tubes, and tapes in issue and that said value is as follows:
Tires Per 100
2600 24 x 1.75 whitewall_$75. 09
Tubes
2600 24 x 1.75 butyl_ 31. 50
7500 26 x 1.75 butyl_ 32.48
Tapes
2600 24 x 1.75_ 2.77
7500 24 x 1.75_ 2.77
*470As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.